Name: Commission Directive 2006/45/EC of 16 May 2006 amending Council Directive 91/414/EEC as regards the specification of the active substance propoxycarbazone (Text with EEA relevance)
 Type: Directive
 Subject Matter: means of agricultural production;  marketing;  agricultural policy
 Date Published: 2006-05-18; 2006-11-28

 18.5.2006 EN Official Journal of the European Union L 130/27 COMMISSION DIRECTIVE 2006/45/EC of 16 May 2006 amending Council Directive 91/414/EEC as regards the specification of the active substance propoxycarbazone (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/414/EEC of 15 July 1991 concerning the placing of plant protection products on the market (1), and in particular the second indent of the second subparagraph of Article 6(1) thereof, Whereas: (1) By Commission Directive 2003/119/EC (2) propoxycarbazone was included as active substance in Annex I to Directive 91/414/EEC. (2) When applying for the inclusion of propoxycarbazone its manufacturer Bayer CropScience gave a specification based on small-scale production. For large-scale production, that company now intends to modify the specification as regards purity. It has submitted data to show that the modified specification fulfils the requirements for inclusion. (3) Germany evaluated the information and data submitted by the company. It informed the Commission in July 2005 that it concludes that the modified specification does not cause any risks in addition to those already taken into account in the entry for propoxycarbazone in Annex I to Directive 91/414/EEC and in the Commission review report for that substance. (4) Therefore it is justified to modify the specification of propoxycarbazone. (5) It is therefore appropriate to amend Directive 91/414/EEC accordingly. (6) The measures provided for in this Directive are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DIRECTIVE: Article 1 Annex I to Directive 91/414/EEC is amended as set out in the Annex to this Directive. Article 2 Member States shall adopt and publish by 18 September 2006 at the latest the laws, regulations and administrative provisions necessary to comply with this Directive. They shall forthwith communicate to the Commission the text of those provisions and a correlation table between those provisions and this Directive. They shall apply those provisions from 19 September 2006. When Member States adopt those provisions, they shall contain a reference to this Directive or shall be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made. Article 3 This Directive shall enter into force on the 20th day following its publication in the Official Journal of the European Union. Article 4 This Directive is addressed to the Member States. Done at Brussels, 16 May 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 230, 19.8.1991, p. 1. Directive as last amended by Commission Directive 2006/39/EC (OJ L 104, 13.4.2006, p. 30). (2) OJ L 325, 12.12.2003, p. 41. ANNEX In Annex I to Directive 91/414/EEC, row 77 is replaced by the following: 77 Propoxycarbazone CAS No 145026-81-9 CIPAC No 655 2-(4,5-dihydro-4-methyl-5-oxo-3-propoxy-1H-1,2,4-triazol-1-yl) carboxamidosulfonylbenzoicacid-methylester  ¥ 950 g/kg (expressed as propoxy-carbazone-sodium) 1 April 2004 31 March 2014 Only uses as herbicide may be authorised. For the implementation of the uniform principles of Annex VI, the conclusions of the review report on propoxycarbazone, and in particular Appendices I and II thereto, as finalised in the Standing Committee on the Food Chain and Animal Health on 3 October 2003 shall be taken into account. In this overall assessment Member States  should pay particular attention to the potential of propoxycarbazone and its metabolites for groundwater contamination, when the active substance is applied in regions with vulnerable soil and/or climate conditions,  should pay particular attention to the protection of aquatic ecosystems, especially of aquatic plants. Risk mitigation measures should be applied where appropriate.